PER CURIAM.
Elizabeth Williams, former conservator of the Estate of James M. Williams (Estate), appeals from the judgment of the trial court confirming an order of the commissioner of the probate court assessing a surcharge against her for losses incurred by Estate in the amount of $4,068.19: $789.85 for assets not unaccounted for, $1,600.00 for disallowed credits, and $1,678.34 for lack of interest income. Williams did not request specific findings of fact and conclusions of law. Affirmed in part and remanded in part.
We have reviewed the record on appeal and find that there was substantial evidence to establish that Williams, in exercising her powers as conservator, breached her duty of producing documentation to support certain expenditures she made from Estate. See Section 475.130(1), RSMo *785(1986). Further, there was substantial evidence to support the trial court’s determination not only that Williams be “surcharged for losses to the estate caused by the breach,” see Section 475.130(6), RSMo (1986), but also that the amount of the surcharge be $2,389.95. No error of law appears. An extended opinion on those points would have no precedential value. That portion of the judgment is affirmed in accordance with Rule 84.16(b).
We agree that Williams should be charged interest for the losses to Estate. We also acknowledge that in the absence of specific findings of fact and conclusions of law, “[a]ll fact issues ... shall be considered as having been found in accordance with the result reached.” See Rule 73.-01(a)(2). Notwithstanding this standard, from our review of the record we cannot decipher the basis for the amount of interest assessed by the trial court ($1,678.34).
Accordingly, we affirm the amount of the surcharge, totalling $2,389.95; and, recognizing that Williams does owe interest, we remand for the trial court either to reconsider the amount of interest or provide specific findings of fact to support the original award of interest.
We affirm in part and remand in part.